January 21, 2011


Ms. Nancy Bolin Broaddus
Smith & Smith
710 N. Post Oak Road, Suite 209
Houston, TX 77024
Mr. Peter M. Kelly
Kelly Durham & Pittard LLP
1005 Heights Boulevard
Houston, TX 77008

RE:   Case Number:  08-0248
      Court of Appeals Number:  14-05-00828-CV&14-06-00197-CV
      Trial Court Number:  2004-64492

Style:      CARMELITA P. ESCALANTE, M.D., E. EDMUND KIM, M.D., EDGARDO
      RIVERA, M.D., AND FRANKLIN C. WONG, M.D.
      v.
      DONITA ROWAN AND JAMES NIESE

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Theresa    |
|   |Chang          |
|   |Mr. Ed Wells   |